 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployees may communicate directly with the Board's Regional Office, 6617 Fed-eralOffice Building, 515 Rusk Avenue, Houston, Texas, Telephone No. Capital8-0611, Extension 4271, if they have any question concerning this notice or compli-ance with its provisions.The Bedford-Nugent Corp.,James L. Nugent,Jr., and JamesNugent,Sr.andChauffeurs,Teamsters and Helpers LocalUnion No. 215,International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of AmericaEvansville Materials,Inc., Henderson Materials,Inc., and ArnoldW. Mulzer, Roland P. Mulzer and Edgar C. Mulzer, a Partner-ship,d/b/a Mulzer BrothersandChauffeurs,Teamsters andHelpers Local Union No. 215, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica.Cases Nos. 25-CA-1656 and 25-CA-1685. February 23, 1965DECISION AND ORDEROn December 16, 1963, Trial Examiner Ivar H. Peterson issuedhis Decision in the above-entitled proceeding, finding that Respond-ent, The Bedford-Nugent Corp., had engaged in and was engagingin certain unfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as set forthin the attached Decision.He further found that RespondentBedford-Nugent, and James L. Nugent, Jr., and James Nugent,Sr., as individual Respondents, had not engaged in certain otherunfair labor practices alleged in the complaint and recommendedthat such allegations be dismissed.He also found that RespondentEvansville Materials, Inc., Henderson Materials, Inc., and ArnoldW. Mulzer, Roland P. Mulzer and Edgar C. Mulzer, a partnership,d/b/aMulzer Brothers, had not engaged in the unfair laborpractices alleged in the complaint and recommended that suchallegations be dismissed.Thereafter, Respondent Bedford-Nugentand the General Counsel filed exceptions to the Trial Examiner'sDecision and supporting briefs, and Respondent Mulzer Brothersfiled a brief supporting the Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.The Board has con-151 NLRB No. 26. THE BEDFORD-NUGENT CORP., ET AL.217sidered the Trial Examiner's Decision, the exceptions and briefs,and the entire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor RelationsAct, as amended, the Board hereby adopts as its Order the Orderrecommended by the Trial Examiner, and orders that Respondent,The Bedford-Nugent Corp., its officers, agents, successors, andassigns, shall take the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon separate charges duly filed 1 by Chauffeurs, Teamsters and Helpers LocalUnion No. 215, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called the Union, the General Counsel of the NationalLabor Relations Board, by the Regional Director for Region 25, issued a consolidatedcomplaint on March 29, 1963, against the several Respondents herein,2 alleging thatthe Bedford-Nugent Respondents had engaged in unfair labor practices violative ofSection 8(a) (1), (3), and (5) of the Act, and that the Tell City Respondents hadengaged in unfair labor practices violative of Section 8 (a) (1) and (3) of the Act.More specifically, the complaint as amended, alleged that the Bedford-NugentRespondents unlawfully threatened to close down operations, discriminatorily laid offor terminated 21 employees, illegally refused to bargain with the Union, and inretaliation against their employees' union activities sold their sand and gravel opera-tions and discharged all employees on July 31, 1962; and that the Tell City Respond-ents, after acquiring the Bedford-Nugent sand and gravel operations, discriminatorilyrefused to employ 26 named persons, formerly employed by the Bedford-NugentRespondents, because of their membership in and activities in behalf of the Union.In their answers, the Respondents denied the commission of any unfair laborpractices.Pursuant to notice, a hearing was held in Evansville, Indiana, before Trial Exam-iner Ivar H. Peterson, commencing June 10 and ending June 20, 1963.All partieswere represented by counsel and were afforded full opportunity to present evidenceand participate in the hearing.Briefs filed by the General Counsel and the Respond-entshave been duly considered.Disposition of the Respondents' motions to dismissthe complaint, upon which ruling was reserved at the conclusion of the hearing, ismade by the following findings and recommendations.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSThe Bedford-Nugent Corp., an Indiana corporation, with its principal office andplace of business in Evansville, Indiana, was engaged principally in the extraction,preparation, and sale of river sand and gravel, at facilities in Indiana and Kentucky,prior to the cessation of such operations on July 31, 1962. Sand and gravel producedat and sold from its Indiana facilities during the 12-month period ending July 31,1962, to points outside the State of Indiana, exceeded $50,000 in value. JamesNugent, Sr., and James L. Nugent, Jr., are, respectively, president and vice president'In Case No. 25-CA-1656, the original charge was filed on October 4, 1962, and anamended charge on January 23, 1963; the original charge in Case No. 25-CA-1685 wasfiled on December 4, 1962.2 For convenience, the Respondents in Case No. 25-CA-1656 are referred to as theBedford-Nugent Respondents, and those in Case No. 25-CA-1685 are referred to as theTell City Respondents. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Respondent Bedford-Nugent. I find that at all times material the Bedford-Nugent Respondents were and are employers engaged in commerce within the mean-ing of the Act.3Respondent Mulzer Brothers is a partnership equally owned by Arnold, Roland,and Edgar Mulzer, with its principal office and place of business at Tell City, Indiana,and is engaged,inter alia,in the business of quarrying and the production, sale, anddistribution of sand, gravel, and limestone. It operates facilities in Indiana and Ken-tucky, and annually produces and sells materials valued in excess of $50,000 fromits locations in these States which are delivered to customers located outside theseStates.Evansville Materials, Inc., an Indiana corporation with its principal office and placeof business in Evansville, Indiana, is engaged in the production, sale, and distributionof sand and gravel. Since August 1, 1962, Respondent Evansville purchased andcaused to be delivered to its places of business in Indiana from points outside theState of Indiana, goods and materials valued in excess of $50,000.Henderson Materials, Inc., a Kentucky corporation with its principal office andplace of business in Henderson, Kentucky, is engaged in the sale and distribution ofsand and gravel.Although it was stipulated that Henderson Materials, in the periodAugust 1, 1962, through May 31, 1963, made purchases from outside the State ofKentucky in the total value of $4,844.66, there is no evidence that the business ofthis Respondent, viewed apart from the business of and its relationship with the otherTell City Respondents, meets the Board's jurisdictional standards.However, thecomplaint alleges that the Tell City Respondents are "affiliated businesses, with com-mon partners, officers, owners, directors and/or operators and constitute a singlebusiness enterprise."These Respondents deny that they are in effect a single enter-prise and further deny that Henderson Materials is an employer engaged in commercewithin the meaning of the Act.The three Mulzer brothers are the sole owners of Mulzer Brothers, and are thesole stockholders of each of the corporate respondents (Evansville Materials andHenderson Materials), which they caused to be formed in July 1962 to take title tothe real and personal property of Bedford-Nugent used in connection with the sandand gravel operations of the latter.Each of the brothers is a director and officer ineach of the corporations, and participates in the management and operation of thepartnership and the corporations.According to Roland Mulzer, the two corporationswere created primarily for "liabilities reasons" and because of the substantial differ-ences in the tax provisions and corporate filing requirements of the two States, Indianaand Kentucky, in which operations are conducted.Prior to the acquisition of the Bedford-Nugent properties, Mulzer Brothers oper-ated,inter aka,three limestone quarries in Indiana and had four storage yards for itsaggregate in that State.When the sand and gravel operations of Bedford-Nugentwere purchased by the Tell City Respondents, the Rockport and Evansville, Indiana,yards of Bedford-Nugent were purchased by Evansville Materials, and RespondentHenderson Materials acquired the Henderson, Kentucky, yard.The legal ownershipof the various items of Bedford-Nugent river equipment acquired (e.g., tugboats,barges, derricks, and diggers) was vested in one or the other of the two corporations.The new properties and equipment acquired from Bedford-Nugent have been operatedin conjunction with the theretofore existing comparable operations of Mulzer Broth-ers.Employees and equipment are shifted from one location to another, as needed,without regard to whether the partnership or one of the corporations employs themen or owns the equipment. The three entities are not only under the commonownership and control of the three Mulzer brothers and have a high degree of inter-relationship in operations, but also have a centrally controlled and common policywith respect to labor relations. I find, in view of the common ownership and con-trol, the high degree of integration of operations and personnel, and the fact that theirpolicies, including labor policy, are centrally controlled and determined, that the TellCity Respondents (Mulzer Brothers, Evansville Materials, Inc., and Henderson Mate-rials, Inc.) constitute a single employer within the meaning of Section 2(2) of the'Act, and that, singly and collectively, they are engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.H. THELABOR ORGANIZATION INVOLVEDThe Union, Chauffeurs, Teamstersand HelpersLocal Union No. 215,InternationalBrotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, is alabor organizationwithinthe meaning of Section2(5) of the Act.3In a prior proceeding, to which reference will hereafter be made, the Board assertedjurisdiction over Respondent Bedford-Nugent.SeeThe Bedford-Nugent Corp.,137 NLRB1030, enfd. as modified 317 F. 2d 861 (C.A. 7). THE BEDFORD-NUGENT CORP., ET AL.219III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and summary of events1.The two prior proceedingsEssential to an understanding of the present proceeding is the background furnishedby two prior unfair labor practice proceedings involving Respondent Bedford-Nugentand the Union, one concerning refusal-to-bargain charges against Bedford-Nugent(Case No. 25-CA-1467, reported at 137 NLRB 1030, enfd. as modified 317 F. 2d161 (C.A. 7)), and the other concerning violations of Section 8(b)(1)(A) found tohave been committed by the Union (Case No. 25-CB-473, reported at 137 NLRB573).Both of these earlier cases had their setting in the organizational efforts of theUnion which commenced in September 1961, a strike that was conducted from thelatter part of that month and ending October 30, 1961, and the refusal of Bedford-Nugent to recognize the Union as the exclusive representative of its employees.The Board's Decision in the case in which the Union was the respondent issued onJune 11, 1962.Adopting the findings of Trial Examiner Whittemore, the Board foundthat the Union, in the course of the 1961 strike, had restrained and coerced Bedford-Nugent employees by certain conduct of its vice president,,Glenn Wilkinson, in plac-ing nails and tacks in and around the highway and driveways leading to Bedford-Nugent facilities, thereby damaging employees' property and interfering with ingressto and egress from the Bedford-Nugent premises; brandishing an air pistol and firingpellets therefrom at trucks of Bedford-Nugent and its customers entering Bedford-Nugent premises; and damaging the automobile of an employee because the employeecrossed the picket line and worked during the strike.On June 28, 1962, the Board issued its decision in the case in which Bedford-Nugentwas the respondent, in substance, adopting Trial Examiner Whittemore's findings thatBedford-Nugent had engaged in various acts of interference, restraint, and coercionand had unlawfully refused to bargain with the Union. Briefly stated, the Boardfound that Bedford-Nugent had violated Section 8(a)(1) of the Act by requestingemployees to act as informers about the union activities of their fellow employees andinquiring how the Union could be circumvented, by asserting in response to a requestfor recognition that such would not be granted until every employee had been ques-tioned as to whether he had signed a union card and why he belonged to a union;by threatening to sell out or close the business before recognizing a union; by threat-ening a picket that unless he abandoned the strike he would not be taken back afterthe strike was over; and by granting and announcing a wage increase for a number ofemployees the same day that it received the Union's first request for recognition.With respect to the refusal-to-bargain charge, the Board found that the Union repre-sented a majority of the employees in an agreed-upon unit on and after September26, 1961,4 and rejected as without merit a contention of Bedford-Nugent that some ofthe Union's authorization cards had been obtained by duress.As a further defenseto the refusal-to-bargain charge, Bedford-Nugent had contended that it entertaineda good-faith doubt regarding the Union's majority status.The Board, however, afterconsidering Bedford-Nugent's entire course of conduct, concluded that it "refusedthe Union's requests for recognition not because it doubted the Union's majority orthe appropriateness of the unit, nor because it was awaiting a Board election, butbecause it was seeking to forestall collective bargaining with a majority union in anappropriate unit in violation of its obligations under the Act."Accordingly, theBoard ordered Bedford-Nugent to bargain with the Union and to cease and desistfrom the unfair labor practices found. In due course, the Board petitioned the Courtof Appeals for the Seventh Circuit for enforcement of its Order against Bedford-Nugent.The court's decision was handed down on May 29, 1963, shortly before thehearing in the present proceeding, affirming the Board's findings of violation of Sec-tion 8(a)(1) of the Act but concluding that the record did not support the Board'sfinding that Bedford-Nugent was guilty of a Section 8(a) (5) violation. In determin-ing that Bedford-Nugent's claim of good-faith doubt of the Union's majority statuswas established, the court said:It is important in evaluating the existence of good faith in this case that thetime element be consideied.According to the Board's own findings, not more4 The Board found that on September 25, when the first request for recognition wasmade, the Union had 33 authorization cards from employees in a unit consisting of amaximum of 66 employees ; that immediately after a further request for recognition onthe morning of September 26, 2 more employees signed cards , that additional employeessigned cards after September 26 ; and that 45 employees participated in the strike whichstarted about noon on September 26. 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan eight days expired between the time when the Union started its solicitationand when the Company, previously unumonized, and with no anti-union history,experienced a Union inspired strike.Added to this is the fact that on Septem-ber 26, at the time Union president Arden made his request for recognition, theUnion did not in fact have authorization cards from a majority of the employ-ees.The good faith of the Company must be viewed in the light of the rapiditywith which the events developed.Parenthetically, itmay be noted that the Company sought to introduce evi-dence of Union coercion of employees in obtaining authorization cards, but thisline of evidence was excluded by the trial examiner.We agree with the Boardthat one of the best ways to determine coercion of an employee is an examinationof the employee himself, however, when good faith of the employer is the issue,evidence known to the employer that the union is employing strong-arm tacticsor threats onanyof the Company's employees seems to us to be relevant....In the instant case, the respondent's belief (not frivolous) that the Union hadthreatened employees, coupled with the fact that the Union did not have amajority when the first demand for recognition was made, and the brief span oftime in which the Union's "blitz" organization campaign took place, all combineto establish the Company's claim of a good faith doubt of majority status. . . 1I That the Company's belief that employees were being coerced was not frivolous issupported by another Board decision growing out of this Caine labor controversy.Though the conduct complained of therein took place after the start of the strike, wetake judicial notice of it in view of the exclusion of testimony in the instant proceed-ing tending to show the methods and tactics of the Union orgnaizers. [The courtthen cited the Board's decision involving the Union (137 NLRB 573) and summarizedthe Board's findings.]2.The April and June 1962 strikes for recognitionOn April 11, 1962, following issuance of the Trial Examiner's Intermediate Reporton April 6, in Case No. 25-CA-1467, finding that Bedford-Nugent had unlawfullyrefused to bargain, the Union renewed its request for recognition and bargaining. Byletter dated April 13, Respondent Bedford-Nugent refused recognition, stating that itdid not believe the Union represented a majority and offering to consent to a Boardelection.On April 18 the Union called a strike, which lasted a week.During thestrike, Bedford-Nugent offered to abide by the Board's Decision in the pending case,provided the strike was terminated. In the latter part of April, following a meetingbetween representatives of the Union and Bedford-Nugent, Arthur Donovan, attorneyfor Bedford-Nugent, drew up a proposed settlement agreement which he signed onbehalf of Bedford-Nugent.The Union, however, did not accept the agreement, forthe stated reason that it deemed the proposal illegal.At a meeting on June 24, 1962, the Union determined to strike Respondent Bedford-Nugent the following day, but that only a few pickets would be posted at the severalfacilitieswhile the rest of the employees would continue to work.Apparently thisstrategy was adopted in the belief that the strike would be just as effective as if allunion members went on strike, and also in the belief that should those who continuedto work be laid off they would be entitled to collect unemployment benefits. Picket-ing began on June 25, and that afternoon the Union sent a telegram to Bedford-Nugentdemanding recognition and a meeting to discuss negotiation of a collective-bargainingagreement. In a reply dated June 26, Bedford-Nugent accused the Union of having"flagrantly violated" the "agreement"-apparently referring to the proposed settle-ment of April which the Union had rejected-and again expressed doubt as to theUnion's claimed majority.With respect to the latter position, the Respondent stated"the lack of employee response to this strike action only serves to convince this Com-pany that your union does not represent a majority of the employees in your describedunit," but expressed its willingness to meet within 24 hours "in an effort to arrive atsome satisfactory method of determining your alleged claim of majority status."TheUnion replied on June 27, offering to submit signed cards to a neutral party providedthe Respondent agreed that if a majority were thus demonstrated the Respondentwould grant recognition.As stated above, the Board's Decision in Case No. 25-CA-1467 issued on June 28By letter of July 2, the Union, referring to the Decision of the Board, demanded ameeting within 24 hours to negotiate an agreement.On July 6, Attorney Donovanreplied, reiterating the Respondent's claim of a good-faith doubt as to the Union'smajority status and offering to cooperate in arranging a Board election.The Unionagain demanded a meeting on July 12, stating also that "our majority status has nowbeen decided by the Labor Board and there is no need to have an election since the THE BEDFORD-NUGENT CORP., ET AL.221Board has ordered your company to bargain with the Union."Attorney Donovanon behalf of the Respondent replied on July 13, again refusing recognition and assert-ing that the Respondent had "a good faith doubt that your union represents a majority."3.The June-July layoffs by Bedford-NugentAfter the strike and picketing began on June 25, 1962, Bedford-Nugent continuedto operate until July 31, when the sale of its sand and gravel operations to the TellCity Respondents was completed.During the first week of the strike, Bedford-Nugentlaid off 19 employees,5 and on July 6, an additional 2 employees, William Blythe andClifford Gordon, were laid off.All of these employees were adherents of the Union.Except for two (Garland Edwards and Clifford Gordon) who were recalled for briefperiods during the latter part of July,6 none of these laid-off employees was there-after employed by Bedford-Nugent.Alex Burton, a delivery truck driver, was. theonly union adherent who was not laid off and who continued to work until Bedford-Nugent went out of business on July 31. On the other hand, employees on the pay-roll at the beginning of the strike, who were not members or supporters of the Union,continued, with some few exceptions, to work throughout July, some with substantialamounts of overtime.?The extent to which Bedford-Nugent's operations were affected by the strike andpicketing is not fully disclosed by the record. It does appear, however, that in generaldrivers for customers did not cross the picket lines and that sales were substantiallylower than normal.During the months of May, June, and July in the 3 years 1960,1961, and 1962, sales of sand and gravel were as follows, in tons:YearMayJuneJuly1960-----------------------------------------------------------60,00057,00066,7601961----------------------------------------------------------52,00063,00059,8001962-----------------------------------------------------------48, 00043,00020,160The record does not permit a comparison of current production with sales during thestrike period, although the evidence shows that dredging operations continued inorder to obtain aggregate in fulfillment of a contract with the Dravo Corporation.4.Bedford-Nugent sells its business to Tell City RespondentsAccording to James L. Nugent, Jr., vice president of Bedford-Nugent, serious dis-cussions were had with Mulzer Brothers relative to the latter acquiring Bedford-Nugent's business as early as 1955 or 1956.He further testified that in the winterand spring of 1962 the sale "had crystalized."Roland Mulzer, the principal witnessfor the Tell City Respondents, testified that negotiations with the Nugents had beengoing on for a number of years, but it was not until April or May 1962 that MulzerBrothers retained counsel to represent the partnership in connection with the purchaseof the Bedford-Nugent properties.Whatever the course of negotiations and the periodcovered by them-and on these matters the record is unrevealing as to details-it wasnot until July 1962 that definite steps were taken to consummate the sale. The twocorporate Tell City Respondents were formed in July (one on July 9 and the otheron July 13) for the purpose of acquiring the Bedford-Nugent properties.Nugent,Junior, testified that the sale was concluded in principal 2 or 3 weeks before theJuly 31 closing date, and that the parties, in order to have a convenient cutoff date,waited until the end of the month to sign the necessary documents.s The names of the employeesand the dates they were laid off areas follows:June 25-Richard Kratzer,Donald Lancaster, William Lancaster, and John Newman ;June 26-John Amos, Rachel Garchson, and Virgil Phillips ; June 28-Walter Brackett, HarryCampbell, Cecil Colburn, Roland McLain, Jesse Lee, and James Vincent; June 29-ErnestBlythe,Donald Gordon, and Ora Ice; June 30-Garnett Baker, Garland Edwards, andLeslie Tinsley.O Edwardswas calledback on July 30 and worked 21 days ; Gordon worked 241/ hoursduring thepay period ending July 307 The Bedford-Nugent payroll records show that Paul Bateman and George Keller lastworked during the period ending June 30; that James Payne's last pay period was theone endingJuly 9; and that Eugene Horn did not work after the period ending July 23.The record does not disclose the reasonfor their not working after the period indicated. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the close of business on July 31, Bedford-Nugent notified its land-based employ-ees it was closing down all operations and that they were terminated at the close ofbusiness that day.The river crews were similarly advised the morning of August 1.At approximately 4:45 p.m., on July 31, Bedford-Nugent delivered by messenger aletter to the Union announcing that it was as of that date closing down and wouldnot thereafter operate its river and land operations.The reason assigned for thisaction was that it "has just been impossible to operate efficiently due to your picketline."Nothing was said in the letter to the Union about the sale of the business tothe Tell City Respondents.8The Tell City Respondents took over operations on August 1.The river crewsthen operating in the Tell City area were informed by Vice President Nugent ofBedford-Nugent that they were terminated by that concern.The employees thenwent to Mulzer Brothers' office in Tell City where they filled out applications foremployment.After an interval of waiting, while some final arrangements such asinsurance coverage for the equipment were made by Tell City Respondents, theemployees (other than Garland Edwards) were told by Roland Mulzer they werehired and should return to their regular jobs.Garland Edwards, who had beenrecalled by Bedford-Nugent on July 30 to work on the No. 8 dredge in place of anemployee who had quit, was told by Roland Mulzer that he was not needed, and hisplace was taken by Roy Chapman.The Tell City Respondents began operations at the former Bedford-Nugent Rock-port and Henderson yards about a week after August 1. The Evansville yard remainedclosed until the early part of September, as the Tell City Respondents were supplyingcustomers in that area through their yards at Newburgh and Dogtown, which are inthe vicinity of Evansville.In the meantime, the Union sought to find out what disposition Bedford-Nugent hadmade of its business and to initiate collective-bargaining.Clifford Arden, union presi-dent, on August 8 wrote to Bedford-Nugent stating he had information Bedford-Nugent had not gone out of business but was still operating dredges on the OhioRiver.In reply, Bedford-Nugent affirmed that it had shut down all operations anddenied that it was operating any dredges on the Ohio River.On August 13 Ardenwrote President Nugent and asked to be informed "to whom you have sold yourcorporation" in order that the Union might demand recognition of that concern.Attorney Donovan replied on August 16, stating that the Bedford-Nugent Corpora-tion still existed, but that all assets pertaining to the sand and gravel operations hadbeen sold.The next day the Union's president wrote to Bedford-Nugent, stating thathe "would still like an answer to just one question.To whom did Bedford-Nugentsell their sand and gravel operations?"Attorney Donovan replied on August 18,as follows:Answer:The Bedford Nugent Corporation did NOT sell its sand and graveloperations, as we have told you consistently.The Bedford-Nugent Corporationhas just ceased operating its sand and gravel operations.9A number of the Bedford-Nugent employees who were laid off after the strike beganon June 25 filed claims for unemployment compensation benefits with the IndianaEmployment Security Division.A decision of the appeals referee was rendered onAugust 17, denying eligibility for benefits to the claimants for the June 25 to July 31period on the ground that unemployment was due to participation and interest in thelabor dispute which caused their unemployment.This determination was discussedat a meeting of a group of the unemployed Bedford-Nugent workers at the Union'shall on September 4, and as a result it was decided that picketing of the formerBedford-Nugent facilities would be terminated and the laid-off employees wouldapply for work at the Evansville yard.Accordingly, a group of some 20 or 25went to the Evansville yard, accompanied by Glenn Wilkinson, union vice president.On behalf of the group, Wilkinson told an employee of Mulzer Brothers with whomhe spoke, Kenneth Drexler, that the men were applying for reinstatement.Aftercommunicating by radio telephone with Roland Mulzer, Drexler handed out applica-tion forms, which were filled out and returned by most of the group, and informedthe applicants that if work became available they would be notified.8 The following day, August 1, an article appeared in The Evansville Courier, basedon a press release furnished by Bedford-Nugent, which reported the closing of the businessand that in a statement issued the preceding day President Nugent "said the Companyfound it impossible to operate efficiently due to the picket line "9No explanation was given for the apparent inconsistency between this statement andDonovan's letter 2 days earlier, in which he advised Arden that assets pertaining to thesand and gravel operations had been sold. THE BEDFORD-NUGENT CORP., ET AL.223None of the Bedford-Nugent employees who participated in the June 25, 1962,strike, nor any of the union adherents who were laid off during the course of it, werehired by the Tell City Respondents.B Issues and contentions as to the Bedford-Nugent RespondentsThe issues with respect to the Bedford-Nugent Respondents relate principally tothe layoff of 21 employees following the strike which began on June 25, 1962, theclosing down and sale of the business on July 31, with the consequent termination ofall employees, and the refusal of these Respondents to bargain with the Union on andafterApril 4, 1962.According to the complaint, the 21 employees were laid offbecause of their union membership and activities and because these Respondents pre-ferred for employment employees who had not engaged in or had renounced or aban-doned such activities.Bedford-Nugent, on the other hand, asserts that the layoffswere attributable to loss of business and decreasing sales occasioned by the Union'seffective strike, and that employees were selected for layoff on a nondiscriminatorybasis.The closing down and sale of the sand and gravel operations, and the resultingdischarge of all employees, are alleged to have been due to the fact that a substantialnumber of the employees joined or assisted the Union or engaged in other union orconcerted activity, and in order to evade or avoid Bedford-Nugent's obligation tobargain with the Union.The complaint alleges that Bedford-Nugent unlawfullyrefused to bargain with the Union on and after April 4, 1962, by refusing to recognizeor meet with the Union, on various dates specified, as the exclusive representative ofits employees in an appropriate unit; by selling and teimmating its sand and graveloperations without adequate notice to the Union and without affording the Union anopportunity to bargain concerning the termination of operations and the effect thereofon employees, and by failing and refusing to furnish information as to the identityof the purchaser of the properties.The Bedford-Nugent Respondents contend that the decision to liquidate and goout of the sand and gravel business was prompted by legitimate business reasons inan endeavor to save business investment. In support of this contention, Bedford-Nugent adduced testimony to the effect that economic factors affecting the businessand personal considerations of the owners, coupled with the fact that Mulzei Brothers,who for a number of years had been interested in acquiring the business, made anattractive offer for the equipment and properties, persuaded the owners that it wasadvisable to get out of the aggregate business.These economic factors and personalconsiderations will be treatedinfra.Additionally, these Respondents contend thatthey had the absolute right to go out of business permanently and that, evenif unionanimosity contributed to such decision, no violation of the Act was thereby committed.With respect to the refusal-to-bargain charge, Bedford-Nugent Respondents contendthat the Union was not entitled to exclusive recognition and point to the decision ofthe court of appeals in the earlier case sustaining their contention of a good-faithdoubt of the Union's majority status (a position these Respondents have steadfastlymaintained throughout the events covered by the present proceeding.)C. Concluding findings as to the Bedford-Nugent Respondents1.The refusal to bargaina.The appropriate unitIn Case No. 25-CA-1467 the Board found, in agreement with the stipulation ofthe parties thereto, that the appropriate unit consists of "all employees of the Respond-ent [Bedford-Nugent], including river crews, employed at its Rockport and Evansville,Indiana, and Henderson, Kentucky, establishments, excluding all office clericalemployees, professional employees, guards, and supervisors as defined in the Act."The complaint herein alleged that the aforesaid unit was appropriate, and no evi-dence was adduced at the hearing tending to show that at any time material hereinthe unit as found by the Board ceased to be appropriate.Accordingly, I find thatat all times material the aforesaid unit was appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of the Act.b.The Union's representative statusIn the prior case, the Board found that the Union on September 26, 1961, and atall times thereafter, represented a majority of Respondent Bedford-Nugent's employ-ees in the aforesaid appropriate unit.Paragraph 9(b) of the complaint herein allegedthat "Prior to April 4, 1962, a majority of the employees of Respondents Nugents inthe unit described . . . designated or selected the Union as their representative for 224DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe purposes of collective bargaining," and Paragraph 9(c) alleged that at all timessince April 4, 1962, the Union was the exclusive representative of the employees inthe described unit.At the outset of the hearing, the Bedford-Nugent Respondents moved to dismissthe complaint, both generally and particularly with respect to the refusal-to-bargainallegations.These Respondents asserted that the decision of the Court of Appealsfor the Seventh Circuit, which was handed down after issuance of the complaint butprior to hearing, denying enforcement of the Board's refusal-to-bargain order in theearlier case, established that the Union was not the representative of an uncoercedmajority and thus necessitated dismissal of the refusal-to-bargain allegations.Counselfor the General Counsel, in response to my inquiry, stated that while he was notretreating from the position that the Union's majority status must be regarded asestablished in September 1961, as found by the Board in the eailier case, he took thefurther position that the refusal-to-bargain allegations of the complaint could besupported without regard to the Board's prior findings. In denying the motion todismiss the Section 8(a)(5) allegations, I stated that I deemed myself bound by theBoard's determinations in the earlier case relative to appropriate unit, majority statusof the Union, and the refusal to bargain, and thus stated that I perceived "no presentnecessity for litigating the majority status [of the Union] as of the spring or summer of1962."Counsel for the General Counsel indicated agreement with my view. Laterin the hearing, counsel for the General Counsel offered in evidence a quantity of unionauthorization cards bearing dates on and after June 28, 1962.10The following col-loquy then occurred, after which the cards were received in evidence.Mr. KENNY:We would at this time offer General Counsel's Exhibits 33-Athrough 33-FF into evidence.Mr. DONOVAN: I might first ask for what purpose, if I may.Mr. KENNY: The purpose of showing continuous union adherence of thepeople who signed the cards, to show that theyMr. DONOVAN. In other words, attempting to establish a majority status.Mr. KENNY:We're not attempting to establish a majority.The majority wasestablished by the Board.Mr. DONOVAN: I see. So we have-at least the purpose is not to establishthe majority status at this time.You say it was previously established by theBoard, itself. Is that correct?Mr. KENNY: That's right.Mr. DONOVAN: All right. So that's the purpose.Consistent with the foregoing exchange, counsel for the General Counsel then statedthat he relied upon the Board's prior decision as establishing the appropriate unit andmajority status allegations of the complaint.While I deem myself bound by the Boaid's Decision in the earlier case, includingits finding that the Union represented a majority of the employees in the appropriateunit on September 26, 1961, and the record before me plainly establishes that Bed-ford-Nugent refused to recognize or bargain with the Union as the exclusive repre-sentative, that does not dispose of this aspect of the caseAlthough the court ofappeals did not reject the Board's finding that the Union had been designated by amajority of the employees on September 26, 1961, it concluded, however, that Bed-ford-Nugent, contrary to the Board's finding, did have a good-faith doubt of theUnion's majority. In my view, this determination by the court of appeals constitutesthe law of that case, and precludes me from relying upon the Board's majority findingthere made as establishing that on and after April 4, 1962, the Union was the exclusiverepresentative of Bedford-Nugent's employees in the appropriate unit.No other evi-dence was offered to prove that the Union did in fact represent a majority followingApril 4, 1962.The authorization cards signed on and after June 28, 1962, were notoffered by counsel for the General Counsel to prove the Union's majority; he specif-ically stated that in offering these cards he was "not attempting to establish a majority,"because that had been "established by the Board," but that they were being offered forthe "purpose of showing continuous union adherence of the people who signed"them. It seems plain that in view of the limited purpose for which these cards wereoffered, together with the General Counsel's expressed reliance on the Board's majoritystatus finding in the earlier case as carrying over and constituting proof of continuing10 It will be recalled that on June 27 the Union wrote Bedford-Nugent offering to submitsigned authorization cards to a neutral person in order to demonstrate its majority status.Union Vice President Wilkinson, through whom the cards referred to in the text wereoffered, testified that at a meeting in June during the course of the strike authorizationcards were distributed to the striking employees present with the explanation "that wemight haveto again sign cards . . . that we wanted to be prepared " THE BEDFORD-NUGENT CORP., ET AL.225majority status as of the period subsequent to April 4, 1962, it would be improperto consider the cards for the purpose of establishing the Union's majority during thecritical period here involved.But even if the cards may be so considered, theyobviously cannot be regarded as valid designations as of a date earlier than that onwhich signed. In short, I conclude and find that the record fails to establish that theUnion had been designated and selected as their representative by a majority of theemployees in the appropriate unit as of April 4, 1962, or any material date thereafter.In view of the foregoing findings, it will be recommended that the refusal-to-bargainallegations of the complaint be dismissed.2.The layoffs by Bedford-NugentBy the close of business on June 30, 1962, the first week of the strike and picketing,Bedford-Nugent had laid off 19 of the 21 employees whose layoffs are asserted tohave been violative of the Act; the other two employees (William Blythe and CliffordGordon) were laid off on July 6. As we have seen above, the Union's strategy inthis strike was to limit the number of pickets to a minimum while the nonpicketingadherents of the Union continued to work. Bedford-Nugent admittedly was awareof this strategy.Although Bedford-Nugent's sales of products diminished substan-tially during the course of the strike, it did not undertake to close down any of theyards or lay up any of the river equipment. Indeed, not only did Bedford-Nugentcontinue to operate, but those employees who were not laid off worked substantialamounts of overtime from the latter part of June until the sale of the business onJuly 31.Moreover, with the exception of Alex Burton, the delivery truck drivers atthe Evansville yard, who worked regularly until July 31, and Garland Edwards andClifford Gordon, who were each recalled for a few days during the last week in July,no adherent of the Union worked after July 6. Conversely, of the employees on thepayroll at the beginning of the strike, all but four nonadherents of the Union it con-tinued working until the end of July when Bedford-Nugent went out of business.The laid-off employees were known to Bedford-Nugent to be supporters of theUnion.All of them had participated in the September 1961 strike, and several ofthem picketed during the 1-week strike in April 1962.Except for Jesse Lee, each ofthem testified for the General Counsel at the February 1962 hearing in Case No.25-CA-1467.Moreover, as found by the Board in that case, Vice President Nugentrequested employees to keep him informed about union activities, and sought toascertain who had or had not signed union cards, and Superintendent Land also inter-rogated employees about union activities.That Bedford-Nugent's hostility toward the union activities of its employees, asfound in the earlier case, had not abated is evident from the antiunion remarks madeby its officials during the period here under consideration.Vice President Nugent,according to employee Edwards' credited testimony, was overheard by Edwards totell Supervisor Clayton Westbrook, in April 1962, that "he would do anything he couldto get around the Union."Employee Campbell testified that after the June strikebegan but before he was laid off he overheard Vice President Nugent tell CaptainHatcher of the tugboatJ.W. Bedfordthat "he was going to close down" and that he"wasn't going to have the Union telling him what to do."According to employeeJames Moore, Superintendent Land, shortly before the June picketing began, said ineffect that Bedford-Nugent would have no trouble if it "got rid of" all those employeesthat participated in union activity.Vice President Nugent denied having had theconversation with Captain Hatcher as testified to by Campbell; he was not questionedabout the statement attributed to him by Edwards. Superintendent Land denied thathe made the statement attributed to him by Moore I credit the testimony of theemployees, as I was more favorably impressed with their demeanor when testifyingthan with the manner of Nugent or Land when they denied having made the state-ments, and since the remarks attributed to them are consistent with the hostilitytoward the Union displayed by them in the earlier proceeding.Beford-Nugent contends that layoffs were necessitated by the drop in sales occa-sioned by the picketing activities, and that the selection of individuals to be laid offwas on the basis of skill and experience.The decrease in sales, as shown by therecord, was substantial, and may well have required some reduction in the number ofemployees.However, the generalized testimony of Vice President Nugent, that "asour business went down we gradually laid men off," keeping those "who had the bestability for the job at the time," hardly serves to explain the fact that by the end ofthe first week of the strike 19 of the 21 employees laid off were union adherents andafter July 6, only I union supporter, truckdriver Burton, worked regularly. In its" See footnote7, supra.783-133-66-vol 15116 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDbrief, Bedford-Nugent seeks to justify the layoff of nine of these employees 12 whowere employed on river equipment on the ground that by June 30 dredging operationshad shut down, with the result that boatcrews were not needed. The fact is, however,that dredging operations did not cease on June 30,but on the contrary some of theriver equipment was thereafter used to dredge sand to supply the Dravo contractprior to the closedown on July 31.In a number of instances laid-off employees were told that the reason for theirlayoff was because of and would continue for the duration of the labor dispute.Walter Bracket, a payloader operator at the Evansville yard, testified that when heand James Vincent, a bargeman, were laid off on June 28, they were told by Super-intendent Land"that this would be our last day until they took the picket line offor something got straightened out."The next day, Robert Gaines and Cecil Wester,both of whom had signed cards repudiating the Union in November 1961, took theirplaces.Roland McLain,a crane operator at the Rockport yard, also laid off onJune 28, atnoon,was told by Acting Plant Manager Eugene Ford that the layoff wouldcontinue "until the strike ... was settled."On June 29, Ford laid off three otherunion adherents at the Rockport yard, Donald Gordon, Ora Ice, and Ernest Blythe,telling them, according to Gordon's undenied testimony, that Superintendent Land"has called me and told me to tell you three that you are not to come back after todayuntil the labor dispute is settled."Virgil Phillips, the second engineer on theBedford,was laid off on June 26, together with the rest of the crew (other than Harry Campbelland Cecil Colburn, who worked an additional day or two on cleanup operations).The vessel was going into drydock for repair to the propeller shaft, but CaptainHatcher told Phillips that the employees would probably be called back within 2or 3 days. Later that week, on June 29 or 30, Phillips asked Superintendent Landwhen the crew would be going out; Land replied he did not know "if we are goingout," and that Phillips should go home and await a call.None of theBedfordcrewlaid off on June 26 was recalled, although the vessel was later placed in service.OnJuly 12, Superintendent Land gave Phillips a "low wages report" on an IndianaEmployment Security Division form and wrote thereon that the reason for Phillips'unemployment was that he had been "laid off due to strike "Upon all the evidence, I am unable to agree with the contention of the Bedford-Nugent Respondents, set forth in their brief, that "all the layoffs were necessitatedby the economic position in which the Company found itself during the period fromJune 25 to July 31, and that antiunion discrimination was not a factor in any of thelayoffs."As we have seen, only one union adherent worked regularly throughoutthe June 25 to July 31 period, while the record shows that by July 6 the other 21union adherents had been laid off. In marked contrast, 24 nonadherents of theUnion (exclusive of supervisors, clerical employees, and watchmen) were on the pay-roll for the period ending July 30, and at least 18 of them worked regularly through-out the June 25 to July 31 period; only 4nonunionemployees on the payroll onJune 25 were terminated during the June 25 to July 31 period, and as to them therecord does not disclose whether they quit or were laid off. If it be assumed that these4 were laid off, then we find that out of 25 employees laid off between June 25 andJuly 30, 21 were union supporters, whereas of the 25 employees on the payroll andin the appropriate unit on July 30, only 1 was an adherent of the UnionIn view of such a disproportionately large number of union adherents in the ranksof those laid off (21 to 4) and, conversely, the retention of a disproportionately largenumber of nonadherents of the Union during the period after July 6 (24 out of 25),a strong inference arises that a causal relationship exists between union adherenceand selection for layoff. I do not think that such an inference is overcome by theconclusionary testimony of Vice President Nugent to the effect that those not laidoff were more skilled and versatile or were older in point of service.The demon-strated hostility of Bedford-Nugent toward the union activities of its employees, thefact that the employees selected for layoff were known to be supporters of the Unionwhile those retained had not engaged in such activities or had repudiated the Union,and the marked disparity in the treatment of adherents and nonadherents of theUnion, persuade me that Bedford-Nugent was discriminatorily motivated in selectingthe 21 employees for layoff.This is not to say that no layoffs were necessitated orthat none of the union adherents would have been affected if selection had beenmade for nondiscriminatory reasons.But I think it most unlikely and improbablethat absent antiunion considerations the proportion of union adherents among thoselaid off and nonadherents among those retained would have been as high as in factwas the case.On the evidence as a whole, I find that the Bedford-Nugent Respondents" John Amos, Garnett Baker, Harry Campbell, Cecil Colburn, Garland Edwards, RachelGarchson, Richard Kratzer, Virgil Phillips, and James Vincent THE BEDFORD-NUGENT CORP., ET AL.227laid off the 21 employees because of their desire to eliminate from their employ adher-ents or supporters of the Union, and thereby violated Section 8(a)(3) and (1) ofthe Act.3.The cessation of business by Bedford-NugentThe Bedford-Nugent Respondents advance a number of reasons which they con-tend prompted them in going out of business and selling the assets and equipment tothe Tell City Respondents, and they urge that in combination these considerationscompel the conclusion that the decision to discontinue operations must be attributedto the exercise of legitimate business judgment and was not motivated, in whole or inpart, by hostility to the Union or the union activities of their employees.TheseRespondents further argue that even if union animus was a factor influencing themto go out of business, the Act was not thereby violated.The General Counsel urgesthat on analysis the explanations offered by these Respondents are lacking in meritand that the record demonstrates that "the sale and close of operations was motivatedsolelyby a desire to avoid dealing with the Union."Vice President Nugent testified that the gravel industry in the southern Indianaarea was a "dying business," and had been in a generally poor condition for some time.Several factors contributed to this unfavorable outlook- the increased competitionfrom crushed limestone, which was replacing gravel as a coarse aggregate in thebuilding and construction industry; the poor quality of the gravel obtained from theOhio River in the area south of Louisville; and the more stringent specifications relat-ing to gravel which became applicable in January 1961 on construction projects inwhich Federal, State, or local funds are used.Much of the gravel obtained from the Ohio River by Bedford-Nugent containedexcessive quantities of chert, which is a lightweight, water-absorbent aggregate thatbursts when subjected to freezing temperatures.The new specifications that wentinto effect in January 1961 provided that gravel used in cement concrete surfacecourses, in all exposed concrete, and in culverts could not contain more than 3 per-cent chert.For other types of construction, such as cement concrete base courses,foundations, and footings, and as aggregate for bituminous shoulders, the specifica-tions permitted a maximum of 6 percent chert.Only about 5 percent of Bedford-Nugent's gravel contained 3 percent or less chert, and Nugent, Junior, testified thatthe balance of the giavel dredged had percentages of chert varying up to 15 percent.While chert may be reduced or eliminated by the installation of a flotation refiningprocess, this was not feasible because of the cost involved, considering the narrowprice differential favoring gravel over stone.Aside from the chert problem, thesupply of river gravel in the vicinity of Bedford-Nugent's operations was becomingdepleted, necessitating longer barge hauls from distant gravel bars, with consequentadded expense.As of the time of the events here involved, about 65 percent of Bed-ford-Nugent's sales were sand and it had not been successful in furnishing gravel tomajor construction jobs because of the poor quality of the product and the increasingpreference of contractors for stone.In December 1961, James Nugent, Sr , the 76-year-old president of the Companyand the directing head for many years, became seriously ill and thereafter was unableto devote any time to the active management of Bedford-Nugent.His son, VicePresident Nugent, Junior, who had been associated with the business since 1946,testified he was not interested in carrying on the business, after it became apparentthat his father would no longer be active, "especially since the gravel industry wasdying."Nugent, Junior, had other financial and professional interests, including realestate holdings in Evansville and lecturing on early American history.In late 1961, after his father had become ill and had had an operation. Nugent,Junior, discussed the financial condition of the business with John Buchanan, acertified public accountant, whose accounting firm had been retained by Bedford-Nugent for many years. Buchanan testified that in 1960 the business had sustaineda loss and that in 1961 the return on invested capital was approximately 11/4 percent.The Company had debts totaling about $575,000, exclusive of taxes and the usualaccounts payable, and a leasehold liability of $36,000 per year extending through1969.Included in the debts was $375,000 owed by the Company to members of theNugent family, which loans carried an interest rate of 31/2 percent.Nugent, Senior, and his wife had in excess of $500,000 of their personal fortuneinvested in Bedford-Nugent.Because of their advancing years, Buchanan advisedthat it would be desirable to get more liquidity in their estates in order to meetinheritance taxes.A further tax consideration making it advantageous to dispose ofthe business assets in 1962 was a change in the Internal Revenue Code, effective in1963, which made gains from the disposition of depreciable property taxable as incomerather than as capital gains.Buchanan testified that by selling in 1962 Bedford-Nugentrealized a tax saving of $28,000. , 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat Mulzer Brothers had been interested in acquiring the Bedford-Nugents' sandand gravel properties for several years prior to 1962 is not disputed.The partnershiphad access to ample supplies of limestone which was becoming more acceptable thangravel as a coarse aggregate, and thus the opportunity for acquiring a ready sourceof river sand and the equipment for dredging and processing it presented by theavailability of the Bedford-Nugent properties was understandably attractive, therebyenabling Mulzer Brothers to offer customers both fine and coarse aggregate in a widermarket and with less competition.Although it is recognized that the testimony concerning when serious negotiationsbegan between Mulzer Brothers and Bedford-Nugent for the sale of the latter's prop-erties is of a self-servicing character and not readily susceptible of independent verifi-cation, no reason appears for disregarding or discrediting Buchanan's testimony thatin the late 1961 conference with Nugent, Junior, the latter revealed that MulzerBrothers was interested in purchasing the Bedford-Nugent operating assets, that theNugents were desirous of selling, and that thereafter Buchanan participated in numer-ous conferences relative to the sale.According to Buchanan, the price received byBedford-Nugent for the assets exceeded their book value by approximately $300,000or 22 percent and was financially advantageous to the Nugents.General Counsel contends that the installation of a new conveyor system byBedford-Nugent during the early months of 1962, at a cost of about $140,000, demon-strates that at that time the owners of the business intended to continue in operationsand that the decision to sell was made subsequently and in order to avoid dealingwith the Union. Bedford-Nugent, however, argues that the improvements were madein an effort to make the business more attractive for sale and also to keep the businessin a competitive position.Late in November 1961, Bedford-Nugent contracted withan engineering firm for the installation of the conveyor system, which was completedin the following spring.When the sale to the Tell City Respondents was made, theseRespondents assumed the outstanding obligations pertaining to the system and thiscapital improvement was not treated for tax purposes as a part of the sale fromBedford-Nugent to the Tell City Respondents.It seems reasonable to infer from all the evidence that no firm decision to sell outhad been made by Bedford-Nugent when the construction of the conveyor system wasundertaken, and that negotiations with Mulzer Brothers did not assume a seriousaspectuntilthe period April to July 1962.13Thus the period during which discussionsand negotiations for the sale of Bedford-Nugent's operating assets were being heldcoincided with the occurrence of major events in the labor dispute between Bedford-Nugent and the Union, and the culmination of negotiations was reached during themonth following the beginning of the Union's third strike and the issuance of theBoard's Decision directing Bedford-Nugent to bargain with the Union.As found bythe Board in the earlier case, Bedford-Nugent at the inception of organizationalactivities threatened that the business would be sold or closed before a union would berecognized.Moreover, as I have found above, in April 1962 Vice President Nugentwas heard to say that he would do anything he could to get around the Union andshortly after the June strike started told Captain Hatcher that he was going to closedown and did not intend to have the Union telling him what to do. I have alsofound that Bedford-Nugent was discriminatorily motivated in selecting 21 employeesfor layoff after the start of the June strike.These factors-the timing of the sale, thedemonstrated and continuing hostility to the union activities of its employees, and thediscriminatory selection of 21 union adherents for layoff-strongly suggest thatBedford-Nugent determined to and did go out of business because it desired to avoiddealing with the Union and because of its opposition to the union activities of itsemployees.On the other hand, the record shows that considerations of a nondiscriminatorynature existed for the decision to liquidate.Operations in 1960 had resulted in a loss,and in 1961 the return on investment was an unattractive 11/4 percent. Because of thepoor quality of gravel available, the more stringent specifications applicable to gravelas a coarse aggregate, and the increasing use of crushed limestone instead of gravel,the outlook for improvement in Bedford-Nugent's business was not promising.More-over, and especially relevant in view of the fact that the business was a closely heldfamily operation, were considerations of a personal nature involving the elder Nugentsand Nugent, Junior.Nugent, Senior, for years the directing head of thebusiness,became ill in December 1961 and thereafter was unable to devoteany time to manag-ing the business. In view of his age and the nature of his illness, it was evident that13 Itwill be recalled that Mulzer Brothers employed counsel in connection with thenegotiations in April or May 1962, and that Henderson Materials and Evansville Materialswere torined on July 9 and 13, respectively. It seems doubtful that these entities wouldhave been chartered unless negotiations had reached a final stage. THE BEDFORD-NUGENT CORP., ET AL.229management responsibilities would have to be assumed by Nugent, Junior.However,he had other interests, felt himself inadequate to cope with problems of managementin the absence of his father, and thus was not interested in continuing the business.A further factor was the desire of the elder Nugents, who had about $500,000 of theirpersonal fortune invested in the business, to place their estates in a more liquid condi-tion.Added to these economic and personal considerations was the fact that MulzerBrothers for some years had been interested in acquiring the business and made anoffer which was acceptable to the Nugent family and, according to the credited testi-mony of Buchanan, the accountant who advised the Nugents, the price received bythe owners was financially advantageous to them.After weighing and appraising the evidence, objective and subjective, bearing onBedford-Nugent's purpose or motivation in liquidating the business at the time it did,no manifestly clear-cut answer is discernible to this trier of the facts.Recognizingthe Respondent's expressed hostility to unionization and the discriminatory selectionof union adherents for layoff when curtailed business made some reduction in forcenecessary during the last strike, I am nonetheless not convinced that a decision toliquidate would not have been made but for the protected organizational activity of theemployees. I have no doubt that Bedford-Nugent was desirous of avoiding dealingwith the Union; it steadfastly refused to do so and its officials expressed an intentionnot to bargain with the Union even if that meant closing down or going out of business.Aside from the fact that the court of appeals found in the earlier case that Bedford-Nugent had a good-faith doubt of the Union's majority status and thus refused toenforce the Board's bargaining order, and that I have found evidence of majoritystatus lacking in the period here under review, I am not persuaded that opposition todealing with the Union or to the unionization of its employees necessarily compelsthe conclusion that such considerations weighed heavily or materially in the decisionto go out of business.The business had not been profitable in the 2 years precedingthe liquidation, and the outlook for the future, considering the poor quality of gravelavailable and increasing competition from crushed stone, was certainly not promising.In these circumstances it seems that good business judgment would lead the owners togive serious consideration to an offer to dispose of the physical assets at a price inexcess of 22 percent of their book value.Moreover, it is undisputed that the elderNugent, who had been the guiding force in the enterprise for many years, was nolonger available to direct the business because of physical incapacity which developedshortly after the inception of this labor dispute. In a small, closely held familycorporation such as Bedford-Nugent, this factor assumes importance, especially whenthe only other owner-member of the family associated in conducting day-to-dayaffairs is disinterested in carrying on the business.14To summarize, and cognizant of the real likelihood that another trier of the factsmight reasonably reach a different conclusion, I find that the sale of Bedford-Nugent'sphysical assets, with the consequent closing of the business and termination of allemployees, was motivated by the lawful economic and personal considerations setforth above and not by animosity toward the union activities of its employees.Accordingly, it will be recommended that the complaint, insofar as it alleges that theBedford-Nugent Respondents violated Section 8(a)(3) and (1) by going out of busi-ness, be dismissed.15D. Concluding findings as to theTell CityRespondentsThe onlyunfair labor practice issue involvingthe Tell CityRespondents concernstheir failure or refusal to employ 26 former Bedford-Nugent employees.Denyingany discriminatory motivation in not employing them, these Respondents ascribe thefailure to hire the alleged discriminatees to lack of jobs for which they were qualified14Despite its self-serving and subjective nature, I believe Nugent,Junior's testimonythat after he knew his father was no longer available to direct the business he "had nodesire at all" to remain in the business and did not regard himself as capable of runningit alone.From observing him as a witness and particularly his demeanor when the fore-going testimony was elicited,I am persuaded that in so testifying he spoke the truth.15 In view of my finding as to Bedford-Nugent's motivation,it has been unnecessary toreach consideration of the applicability of the Board's Decision inDarlington Manufac-turing Company,139 NLRB 241,enforcement denied 325 F. 2d 682(C.A. 4), to which boththe General Counsel and counsel for Bedford-Nugent refer in their briefs. Suffice it to saythat if I had found,as the Board there found(139 NLRB at 246), that the shutdownwould not have been made"but for" the protected organizational activities of the employ-ees or was "partly due" to such activities,that Decision would have been binding upon menotwithstanding its reversal by the court appeals.Insurance Agents' International Union,AFL-CIO (the Prudential Insurance Company of America),119 NLRB 768, 773. 230DECISIONSOF NATIONAL LABOR RELATIONS BOARDat the time of application and thereafter and also adduced testimony of a valid basisfor preferring other employees who were hired in jobs which were comparable to jobscertainof the applicants had filled while in the employ of Bedford-Nugent.As stated above, when the Tell City Respondents took over operations on August 1,the Bedford-Nugent employees (other than Garland Edwards) then engaged in dredg-ing activitiesin the Tell City area were employed by the Tell City Respondents.Onthat date a total of 23 employees were hired, all of them having been immediatelytheretofore in the employ of Bedford-Nugent.'°All but one of them continued on thepayroll through the fall season and was employed at the time of the hearing. PaulShelton, hired on August 1, worked only 1 week but was reemployed in April 1963.As of August 1, only Garland Edwards and Archibald Stephens of the alleged dis-criminatees had applied for employment with Tell City Respondents.17 Several regu-lar employees of Mulzer Brothers who had been engaged in other work for that con-cern prior to the acquisition of the Bedford-Nugent properties were assigned to sandand gravel operations on August 1. Between August 3 and 26 Tell City Respondents,as they activated the Rockport and Henderson yards, hired some 28 new employees,including 1 clerical employee (Janet Klenck), in connection with the sand and graveloperations, but 3 of these (Furman, Small, and Robert Smith) were released as of thepayroll period ending August 25, and another (Arthur Durbin) did not work afterthe September 8 pay period.Thirteen of these had been recent Bedford-Nugentemployees, most of the thirteen had worked during the June strike and none of themwas a current adherent of the Union.During the period following August 1 and priorto September 4, the only alleged discriminatees who made written application foremployment were Clifford and Donald Gordon and Roland McLain, who applied onAugust 19,18 and Alex Burton, who made two applications, the first sometime inAugust and the second on September 4. Excluding the alleged discriminatees and thenew hires made in August, Tell City Respondents between August 1 and September 4had received applications from 79 other persons.When the Union ended the strike and picketing on September 4, the following 20alleged discriminatees made written application at the Evansville yard on that date: 19Garnett BakerAlex BurtonOra IceJohn NewmanCharles BeachHarry CampbellRichard KratzerVirgil PhillipsErnest BlytheWilliam CarterDonald LancasterRoger RustWilliam BlytheClay DamrathWilliam LancasterArchibald StephensWalter BrackettRachel GarchsonJesse LeeJames VincentCecil Colburn applied several times in September after the large group had applied.Willis Hoosier, the remaining alleged discriminatee, did not testify and I accept RolandMulzer's uncontradicted testimony that he never did apply.Between September 4 and 23, Tell City Respondents hired 12 employees, includingLaura Fetscher, a former Bedford-Nugent clerical employee; so far as appears, noneof the others hired during this period except John Harrod, hired as a watchman, hadhad prior employment with Bedford-Nugent.Two of these were terminated inSeptember (Boyd Denton and Herbert Dayman) and four were terminated in October(Ona Few, Richard Beard, James Blanford, and Ed Lett). Paul Bateman, hiredAugust 20, was terminated as of the period ending September 8.During October, TellCity Respondents hired four employees; one of these (John Swaney) worked only aweek, and another (Donald Sixx) was released November 17. Sam Sutherland, hiredAugust 18, was terminated in the period ending October 6.I'This total includes Edna Schmidt, an office clerical, and the following who had beensupervisory personnel of Bedford-Nugent: Superintendent Jack LandCapt. PlummerHatcher,and Paul Perierra,Robert Chapman,EugeneFord, and Clayton Westbrook.17Archibald Stephens, who had last worked for Bedford-Nugent during the payrollperiod ending May 21, 1962, testified that he made written application at the Tell CityRespondents' of ee on July 30.From the context of his testimony, however, I am satin=fled and find that he wasthere on August 1 rather than July 30. The Tell City Re-spondents deny that he applied earlier than September 4 when he made written applica-tion at Evansville along with a number of other alleged discriminatees. It was stipulatedhowever, that he made two applications, and I find the first one was made on August 1and the second on September 4.isThe complaint,as amended,alleged andtheTellCityRespondents admitted intheir answer thereto that Garnett Baker applied on August 4.His testimony, however,makes clear that his first and only application was made on September 4 and I so findtoAlthough these Respondents denied having received any applications from Ernestand William Blythe, Burton, Carter, Newman, and Phillips, I find from the creditedtestimony of these applicants that they did in fact apply on September 4. THE BEDFORD-NUGENT CORP., ET AL.231To summarize these employment figures, it appears that by August 26 Tell CityRespondents had hired 44 employees, excluding supervisors and clericals; however, 5of these were released during this period, and 2 others were terminated later, in Sep-tember (Bateman) and October (Sutherland). By August 26, only six of the alleged'discriminatees had made application-Edwards and Stephens on August 1, the twoGordons and McLain on August 19, and Burton sometime in August. FollowingAugust 26 and through the month of October, 16 additional new employees werehired and 9 were released, making a net addition of 7.During this period (August 26'through October) 19 of the alleged discriminatees first applied for employment, all ofthem on September 4 except Colburn, who applied thereafter.2oThere is no evidence that the Tell City Respondents were opposed to union mem-'bership or activities of their employees, nor does the record show that any of theowners and principal officials of these Respondents made any statements of an anti-'union character.The General Counsel, however, argues that the proven animosity ofSuperintendent Land during the course of the labor dispute between Bedford-Nugentiand the Union, the testimony of Archibald Stephens placing Land in the Tell City'office of these Respondents on July 30, and the fact that Land was present withRoland Mulzer on August 1, when the river crews, except Garland Edwards, werehired, compel the conclusion that Land was freely consulted by and freely advised theTell City Respondents on the employment of persons formerly employed by Bedford-Nugent and, when considered together with the circumstance that none of the appli-,cants who was an adherent of the Union was hired whereas later applicants who werenot adherents of the Union were hired, justify the inference that the Tell City Respond-ents discriminated against these employees.Roland Mulzer testified he called Land the morning of August 1 and asked whetherhe was interested in employment as superintendent of the sand and gravel operation,that he employed the former Bedford-Nugent employees hired on August 1 beforeLand was hired, and that he did not talk to Land about these employees before hiringLand.There is no testimony to the contrary and I credit Mulzer.21Much is made'by counsel for the General Counsel of the rejection of Garland Edwards on August 1,since he was the only member of the river crews not hired that day and was the only'adherent of the Union so employed at the time.However, Roland Mulzer testifiedthat Roy Chapman, previously employed on No. 8 dredge and who he understood'had been off from work for a few days, appeared that morning for work and that hechose Chapman instead of Edwards because Chapman was a younger man.Mulzerdenied that he knew anything at the time of the union membership or activities ofeither Chapman or Edwards, and I accept his testimony concerning the employment ofChapman rather than Edwards.22The three former Bedford-Nugent employees at the Rockport yard who applied on,August 19, Clifford and Donald Gordon and Roland McLain, were interviewed byArnold Mulzer.According to their undenied testimony, which I credit, they weretold by Arnold Mulzer that he had nothing against unions and that if need arose fortheir services they would be contacted.Donald Gordon and McLain were craneoperators and Clifford Gordon had worked as a laborer and apprentice high-lift,operator.None of them thereafter made any inquiry about employment nor werethey contacted.Subsequently, on September 19, Roland Mulzer employed a crane,operator,Will Vincent, after having unsuccessfully attempted the day before to con-tact Clay Damrath, one of the alleged discrimmatees who also had worked as a craneoperator for Bedford-Nugent. Stephens, who I have found applied on August 1, wasnot hired, so Roland Mulzer testified, because of his age and excess weight.While Ido not believe that Mulzer had these considerations regarding Stephens in mind onAugust 1, the fact is that the only persons hired on that date were then workingwhereas Stephens had not worked for Bedford-Nugent since in the preceding May.,Burton, who had worked as a delivery truckdriver for Bedford-Nugent, applied at;some unspecified date in August and again on September 4, was not hired because the,Tell City Respondents, as Roland Mulzer credibly testified, employed outside truck-ing concerns to make deliveries, and, therefore, had no occasion to employ atruckdriver.20Burton and Stephens, who had previously applied, also filed applications on Septem-ber 4.As stated above, no application was made by Hoosier211 have found above that Stephens was in the Tell City office on August 1 rather thanJuly 30His testimony that he saw Land there on that occasion is credited, but in view'of the date no inference is warranted that Roland Mulzer consulted Land about hiringprior to August 122 It is also noted that Chapman had been employed by Bedford-Nugent as first engineer,whereas Edwards was a fireman on a dredge. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy September 4, when theremainingalleged discriminatees first sought employment,the Tell City Respondents were substantially fully staffed in the sand and graveloperations.In fact, these Respondents employed fewer persons in the sand andgravel operations than did Bedford-Nugent.The record affirmatively shows that afterSeptember 4 these applicants did not pursue their interest in employment with theTell City Respondents by seeking personal interviews with management, but appar-ently relied upon the sufficiency of the written applications filed on September 4 witha nonsupervisory employee, not known to them, at the Evansville yard.Aside fromthe applications made by the alleged discriminatees, Tell City Respondents receivednumerousother applications for employment in the first months of operation.Withrespect to some of the jobs filled after September 4 for which one of the alleged dis-criminatees appeared to have been qualified by reason of having been similarlyemployed by Bedford-Nugent, Roland Mulzer gave a plausible and nondiscriminatoryreason for preferring the person actually hired.Thus he hiredBessieWestbrook as acook on theBedfordon October 15, a job held by Rachel Garchson until her layoff onJune 28 by Bedford-Nugent.Westbrook had applied in August and pursued herapplication with Roland Mulzer, who was favorably impressed with her qualifica-tions.23Virgil Phillips had been employed on theBedfordas second engineer.DonWoolen was employed in that capacity on September 13, and was so employed at thetime of thehearing.Roland Mulzer testified Woolen had special qualifications, havinggone to adiesel training school.Phillips was unable to read or write.Upon a consideration of the entire record, I am not convinced that a preponderanceof the evidence establishes that the Tell City Respondents refused to hire the allegeddiscriminatees because of their union membership and activities.These Respondentshad no history of hostility toward the Union or employee union membership or activi-ties.The employment of Superintendent Land to be in charge of the sand and graveloperationsraises somesuspicion in view of his demonstrated hostility to union activi-tieswhile employed in a similar capacity by Bedford-Nugent.But Ithink it would bestretching the thread of inference to the breaking point to attribute the nonemploymentof the applicants to his union animus, particularly since it does not appear that he wasresponsiblefor hiring and there is no showing that he in fact was consulted by highermanagement with respect to the qualifications of the alleged discriminatees.Whenthe mass applications were made on September 4, it is clear that most available jobshad been filled and that to have employed all or any substantial number of the appli-cants at that time would have required the release of persons previously hired.Although the applicants were passed over in the filling of the few vacancies that sub-sequently occurred, this circumstance alone does not in my judgment spell out unlaw-ful discrimination,especially in view of the fact that the applicants madelittle or noeffort to press their applications and since the reasons given by Roland Mulzer forselectingothers do not appear implausible.The Tell City Respondents were notobliged to give preference to the former Bedford-Nugent employees over other orsubsequentapplicants for employment.Even though their hiring practices mayappear haphazard or fail to measure up to the best standards of personnel policy, Icannot onthis record conclude that these Respondents failed or refused tohire thealleged discriminateesbecause of their membership in or activities in behalf of theUnion.Accordingly, it will be recommended that the complaintbe dismissed in allrespects as to theTell City Respondents.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Bedford-Nugent, found to constitute unfair laborpractices as set forth in section III, C, 2, above, occurring in connection with its opera-tions described in section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found above that Bedford-Nugent discriminated against 21 employees inselecting them for layoff, it will be recommended that appropriate remedial action betaken in order to effectuate the policies of the Act. Since I have found that Bedford-Nugent permanently closed down its sand and gravel operations on July 31, 1962, forreasons which were not violative of the Act, it follows that the employment relation-at Ona Few had been hired as a cook on September 7 and last worked during the payperiod ending October 6.There is no showing that Roland Mulzer was aware, on Sep-tember 7, of Garchson's application 3 days earlier. THE BEDFORD-NUGENT CORP., ET AL.233ship of all employees, including the employees unlawfully laid off in June and July1962, was validly terminated on that date, and thus backpay is to be limited to theperiod from the date of layoff to July 31, 1962, the date ofcessationof business.Backpay shall be computed in accordance with the formula approved in F. W.Wool-worth Company,90 NLRB 289, withinterestat the rate of 6 percentper annum, asprovided inIsis Plumbing & Heating Co.,138 NLRB 716. As it is possible that one ormore of the laid-off employees might have been laid off even if the RespondentBedford-Nugent had not engaged in any unfair labor practices, this possibility will betaken into consideration in determining the amounts of backpay due to these individu-als.Although I find that the strike commencing on June 25, 1962, was not causedor prolonged by any unfair labor practices found to have been committed,I do notfind that any of the employees discriminatorily laid off withheld their services, afterbeing laid off, in order to participate in the strike; accordingly, I recommend therebe no tolling of backpay on that account.The complaint named James Nugent, Sr., and James L. Nugent, Jr., as individualRespondents.Since each is an officer of Bedford-Nugent, which is still in existence,and the Recommended Order will include as bound thereby officers and agents of thecorporate Respondent, and since there has been no showing that in regard to the unfairlabor practices found they acted in their individual rather than corporate capacities, itwill be recommended that the complaint be dismissed as to them as individuals.Itwill be further recommended that Bedford-Nugent preserve and make availableto the Board, upon request, payroll and other records to facilitate the computation ofbackpay due.In view of the fact that Bedford-Nugent has permanently gone out of business andhas no plants or employees, and inasmuch as the affirmative relief being recommendedto former employees is limited to backpay for the period from the date of their layoffto the date of cessation of operations, no necessity appears for requiring the posting ofnotices.Nor does it appear necessary to require notices to be mailed by Bedford-Nugent to the victims of the discrimination, since they will be appropriatelynotifiedin the event of compliance with or enforcement of the Recommended Order.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,Imake the following:CONCLUSIONS OF LAW1.Bedford-Nugent Corp., at all times material, was an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.EvansvilleMaterials, Inc., Henderson Materials,Inc., andArnold W. Mulzer,Roland P. Mulzer and Edgar C. Mulzer, a partnership, d/b/a Mulzer Brothers, con-stitute a single employer within the meaning of Section 2(6) and (7) of the Act.3.The Union is a labor organization within the meaning of Section 2(5) of the Act.4.By discriminatorily laying off certain of its employees, Respondent Bedford-Nugent has engaged inand is engaging in unfairlaborpracticeswithinthe meaning ofSection 8 (a) (3) and(I) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce withinthe meaning of Section 2 (6) and (7) of the Act.6.Respondent Bedford-Nugent has not refused to bargain with the Unionin viola-tionof Section 8(a)(5) of the Act, or engaged in any unfair labor practice violativeof Section 8 (a) (3) or (1) except as specifically found above.7. James Nugent, Sr, and James L. Nugent, Jr., as individuals, and the Tell CityRespondents, have not engaged in any unfair labor practices within themeaning ofthe Act.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and upon theentire record in the case, it is recommended that Bedford-Nugent Corp., Evansville,Indiana, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Chauffeurs, Teamsters and Helpers Local UnionNo. 215, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization of its employees, by discrimi-natorily laying off such employees, or in any other manner discriminating in regardto their hire or tenure of employment or any term or condition of employment.(b) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their right to self-organization, to form, join, or assist the aforesaidlabor organization, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities. '234DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Takethe following affirmative action designed to effectuate the policies of theAct:(a)Make whole the following named individuals for any lossof pay they may havesuffered by reason of the discrimination against them, in the manner set forth in thesection herein entitled "The Remedy":John AmosHarry CampbellDonald GordonJesse LeeGarnett BakerCecil ColburnOra IceRoland McLainErnest BlytheGarland EdwardsRichard KratzerJohn NewmanWilliam BlytheRachel GarchsonDonald LancasterVirgil PhillipsWalter BrackettClifford GordonWilliam LancasterLeslie TinsleyJames Vincent(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary for determination'of the amount of backpay due.(c)Notify the Regional Director for Region 25, in writing, within 20 days fromthe date of receipt of the Trial Examiner'sDecision and Recommended Order, whatsteps Respondent has taken to comply herewith.24It is further recommended that the complaint be dismissed as to James Nugent, Sr.,and James L. Nugent, Jr., as individuals,and Evansville Materials, Inc., HendersonMaterials,Inc., and Arnold W. Mulzer, Roland P. Mulzer, and Edgar C. Mulzer, apartnership,d/b/a Mulzer Brothers;and insofar as it alleges violations of the Act byBedford-Nugent Corp. other than these specifically found herein.24 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify the Regional Director for Region 25, in writing,within10 days from the date of this Order,what steps Respondent has taken to complyherewith."Thos. de la Rue, Inc.andLocal 49, Amalgamated Lithographersof America,Petitioner.Case No. 23-RC-2290.February 23,196.5DECISION ON REVIEW AND ORDEROn October 26, 1964, the Regional Director for Region 23 issueda Decision and Direction of Elections 1 in the above-entitled pro-ceeding.Thereafter, the Employer, in accordance with Section102.67 of the Board's Rules and Regulations, Series 8,. as amended,filed with the National Labor Relations Board a timely requestfor review2 of such Decision on the ground that the RegionalDirector erred in finding a single-employer unit of the Employer'slithographic production employees appropriate and directing anelection confined to such unit.On November 19, 1964, the Boardgranted the request for review and postponed the election pend-ing review.Thereafter, the Petitioner filed a brief with the Board.The Board has considered the entire record in this case withrespect to the issues under review, including the Petitioner'sbrief on review, and makes the following findings :1An election was also directed inMay Printing&Lithographing, Inc.,Case No. 23-RC-2291,a case which had been consolidated with the instant matter for purposes ofhearing.No request for review thereof was filed.? The request for review included a motion for reconsideration of the Decision which wasthereafter denied by the Regional Director." `151 NLRB No. 27.